Citation Nr: 1011589	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

	
THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a sinus condition, 
claimed as sinus allergies, to include as secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

It appears to the Board that additional treatment records may 
be outstanding.  A review of the claims file records reflects 
a gap in VA medical records dated from March 2007 to December 
2008.  To aid in adjudication, VA medical records dated since 
March 2007 and additional service treatment records should be 
obtained and associated with the claims file.

In addition, the Veteran contends that he was treated aboard 
a ship for a broken nose in the fall of 1964.  The service 
personnel records reflect that the Veteran was aboard the 
U.S.N.S. General Blatchford in October and November 1964.  
The Veteran also contends that he was treated for a nose 
injury in the spring of 1965 at Marine Corps Air Station-7 in 
Cherry Point, North Carolina, after a muffler fell on his 
face.  However, it does not appear that any records of such 
treatment were associated with the claims file.  Those 
records should be sought on remand.

The Veteran contends that he has hearing loss that is due to 
acoustic trauma from prolonged artillery fire and aircraft 
noise during his service.  His service personnel record 
reflects a military occupational specialty of motor vehicle 
operator.  However, the service medical records are negative 
for findings, complaints, symptoms, or a diagnosis of hearing 
loss.  A March 2007 VA medical record indicates that the 
Veteran's hearing problems were related to acoustic trauma 
during his service.  In May 2009, the Veteran was afforded a 
VA audiology examination, at which time he was diagnosed with 
bilateral sensorineural hearing loss.  However, the examiner 
could not provide an opinion as to whether the Veteran's 
hearing loss was related to his service without resort to 
mere speculation.  The examiner's failure to address whether 
the Veteran's hearing loss is related to his service renders 
the May 2009 report of examination inadequate for rating 
purposes.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of hearing loss during and 
after his service, he is not competent to diagnose or to 
relate any current hearing loss to his active service.  
Accordingly, as it remains unclear to the Board whether the 
Veteran's hearing loss is related to his service, a remand 
for another VA examination and opinion is necessary.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner 
should specifically reconcile the opinion with the March 2007 
VA opinion, May 2009 VA examination and opinion, and any 
other opinions of record and comment on the functional 
effects caused by the Veteran's hearing loss.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007)

The Veteran also contends that he has a sinus condition that 
is related to exposure to herbicides during his service.  The 
Veteran's service personnel records reflect service in 
Vietnam.  Thus, the Veteran is presumed to have been exposed 
to Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2009).  In the alternative, he 
contends that his sinus condition is related to a broken nose 
that he sustained in the fall of 1964 when he struck his nose 
against the side of the U.S.N.S. General Blatchford, and a 
broken nose that he sustained in the spring of 1965 when a 
muffler fell onto his face.

The service treatment records are void of findings, 
complaints, symptoms, or diagnoses related to a sinus 
condition.  A December 2005 private medical report indicates 
that the Veteran stated that he had been suffering from 
episodes of nasal congestion and sneezing since his return 
from Vietnam.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of a sinus condition 
during and after his service, he is not competent to diagnose 
or to relate any current sinus condition to his active 
service, including exposure to herbicides.  Accordingly, the 
Board finds that a VA examination is necessary in order to 
fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The examiner on remand should specifically 
reconcile the opinion with the December 2005 private opinion 
and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center or any other appropriate service 
department office and obtain complete 
service medical records that specifically 
include any records of treatment for a 
broken nose in 1964 aboard the U.S.N.S. 
General Blatchford, and records of 
treatment of a nose injury at Marine Corps 
Air Station-7 in Cherry Point, North 
Carolina, in 1965.  A formal 
determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records or 
information do not exist or that efforts 
to obtain them would be futile.  In the 
event that it is determined that the 
records are unavailable, provide the 
Veteran with appropriate notice under 
38 C.F.R. § 3.159(c), and give him an 
opportunity to respond.

2.  Obtain the Veteran's VA medical 
records dated since March 2007.

3.  Schedule a VA examination to determine 
the nature and etiology of any current 
hearing loss.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
March 2007 VA opinion and May 2009 VA 
examination and opinion.  All indicated 
studies should be performed.  The examiner 
should also fully describe the functional 
effects caused by the Veteran's hearing 
loss.  Specifically, the examiner should 
provide the following:

    (a)  Diagnose any current hearing loss.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any hearing loss was incurred in or is 
due to or the result of the Veteran's 
service, including exposure to acoustic 
trauma as a motor vehicle operator 
during service?  The examiner must 
consider the Veteran's statements 
regarding the incurrence of hearing 
loss, in addition to his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
sinus condition.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
December 2005 private opinion.  All 
indicated studies should be performed.  
The examiner should also fully describe 
the functional effects caused by the 
Veteran's hearing loss.  Specifically, the 
examiner should provide the following:
    
    (a)  Diagnose any current sinus 
condition.

(b)  Is it as likely as not (50 percent 
or more probability) that any sinus 
condition was incurred in or is due to 
or the result of the Veteran's service, 
including any inservice facial trauma 
in 1964 and 1965, and exposure to 
herbicides during service?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
a sinus condition, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

5.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for 



Veterans Claims for development or other action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

